Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-21, drawn to a pet toy, classified in A01K15/026.
II. Claims 22-24, drawn to a method, classified in A01K15/02.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case the product as claimed can be used in a materially different process of using that product such as a process that does not require tossing the pet toy and causing the pet toy to roll.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply: there would be additional searches (due to independent or distinct embodiments/alternatives) for  additional set of claims; there would be different field of search (i.e., carry out different search strategies or search queries and/or searching different classes/subclasses or electronic resources); and there would be separate status in the art due to recognized divergent subject matter.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Attorney Johnson on 9/26/22 a provisional election was made without traverse to prosecute the invention of Group I, claims 1-21.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 22-24 have been withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Claim Rejections - 35 USC § 102
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


	Claims 1-3, 6, 8-16, 19, and 21 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Viola (US D515253).
Regarding Claim 1, Viola 1. A pet toy comprising; a neck; a first enlarged end connected to a first end of the neck; a second enlarged end connected to a second opposite end of the neck; a plurality of ribs disposed on said neck and said first and second enlarged ends; and wherein a first group of ribs is disposed on and extends longitudinally along said neck, a second group of ribs is disposed on and extends continuously with set first set of ribs onto said first and second enlarged ends, and a third group of ribs is disposed on and extends circumferentially around a periphery of each of said enlarged ends (see attached Figures 1-2 below).
Regarding Claim 2, Viola discloses wherein: said pet toy is symmetrical about a longitudinal axis thereof (the pet toy is symmetrical about a longitudinal axis, clearly seen in Figs. 1-3).
	Regarding Claim 3, Viola discloses wherein: said pet toy is symmetrical about a transverse axis thereof (the pet toy is symmetrical about a transverse axis, clearly seen in Figs. 1-3).
Regarding Claim 6, Viola discloses wherein: said plurality of ribs extend linearly upon the surfaces to which they are attached (ribs extend linearly, Figs. 2).
Regarding Claim 8, Viola discloses a plurality of concentric ribs disposed on at least one of said enlarged ends (concentric ribs, two outermost "ribs", on each enlarged end).
Regarding Claim 9, Viola discloses wherein: a length of the neck exceeds a distance the enlarged ends extend outward and beyond an outer surface of the neck (neck, length 1, clearly exceeds the distance enlarged ends extend beyond the neck).
	Regarding Claim 10, Viola discloses wherein: a diameter of the enlarged ends exceeds a length of the neck (the diameter of the enlarged ends exceeds length 2 of the neck).
Regarding Claim 11, Viola discloses wherein: a diameter of the enlarged ends is greater than a distance the enlarged ends extend outward and beyond an outer surface of the neck (the diameter of the enlarged ends is greater than the distance enlarged ends extend beyond the neck, neck length 1).
Regarding Claim 12, Viola discloses wherein: the diameter of the enlarged ends is at least twice as large as the distance enlarged ends extend outward and beyond an outer surface of the neck (the diameter of the enlarged ends is at least twice the distance enlarged ends extend beyond the neck, neck length 1).
	Regarding Claim 13, Viola disloses pet toy comprising; a neck; a first enlarged end connected to a first end of the neck; a second enlarged end connected to a second opposite end of the neck; a plurality of ribs disposed on said neck and said first and second enlarged ends; and wherein said pet toy has a dumbbell shape in which a diameter of the enlarged ends exceeds a length of the neck  (the toy is dumbbell shaped and the diameter of the enlarged ends exceeds length 2, see attached Figures 1-2 below).

Regarding Claim 14, Viola discloses the pet toy, as claimed in claim 13, wherein:
a first group of ribs of said plurality of ribs is disposed on and extends longitudinally along said neck (first ribs, ARF1), a second group of ribs of said plurality of ribs is disposed on and extends continuously with set first set of ribs onto said first and second enlarged ends (second ribs, ARF1), and a third group of ribs of said plurality of ribs is disposed on and extends circumferentially around a periphery of each of said enlarged ends (third ribs, ARF1).
	Regarding Claim 15, Viola discloses wherein: said pet toy is symmetrical about a longitudinal axis thereof (the pet toy is symmetrical about a longitudinal axis, clearly seen in Figs. 1-3).
	Regarding Claim 16, Viola discloses wherein: said pet toy is symmetrical about a transverse axis thereof (the pet toy is symmetrical about a transverse axis, clearly seen in Fig. 2).
	Regarding Claim 19. Viola discloses wherein: said plurality of ribs extend linearly upon the surfaces to which they are attached (ribs extend linearly, see Figs. 1, 2).
Regarding Claim 21, Viola discloses a plurality of concentric ribs disposed on at least one of said enlarged ends (concentric ribs, two outermost "ribs", on each enlarged end).

    PNG
    media_image1.png
    1437
    1001
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


	Claims 4, 5, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Viola (US D515253) in view of Axelrod et al. (US 2012/204809).
Regarding Claims 4 and 17, Viola discloses most of the claimed invention but fails to explicitly disclose a plurality of protrusions disposed on said neck and spaced from said first group of ribs.
Axelrod is in the same field of endeavor of pet toys and teaches a plurality of protrusions disposed on a neck and spaced from a first group of ribs (protrusions, discrete raised features 92 between ribs, surfaces 94, Fig. 11; "Turning to FIG. 11, the end knob 60 may also include one or more discrete features 92 raised from the surface 94 of the end knob 60.", Para. 0060).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Viola with the teaching of Axlerod where there are discrete raised features between all of the ribs, in order to provide an additional gripping element, making the toy more enjoyable for the pet.
Regarding Claims 5 and 18, Viola discloses most of the claimed invention but fails to explicitly disclose a plurality of protrusions disposed on said neck and said enlarged ends, said plurality of protrusions spaced from said first group of ribs.
Axelrod is in the same field of endeavor of pet toys and teaches a plurality of protrusions disposed on a neck and enlarged ends, said plurality of protrusions spaced from a first group of ribs (protrusions, discrete raised features 92 between ribs, surfaces 94, Fig. 11; "Turning to FIG. 11, the end knob 60 may also include one or more discrete features 92 raised from the surface 94 of the end knob 60.", Para. 0060).	·
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Viola with the teaching of Axlerod where there are discrete raised features between all of the ribs, in order to provide an additional gripping element, making the toy more enjoyable for the pet.
Claims 7 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Viola (US D515253) in view of Wills et al. (US D825116).
Regarding Claims 7 and 20, Viola discloses most of the claimed invention but fails to explicitly disclose said plurality of ribs each have a planar outer surface and planar side surfaces connected to opposite sides of said planar outer surface.
Wills is in the same field of endeavor of pet toys and teaches a plurality of ribs each have a planar outer surface and planar side surfaces connected to opposite sides of said planar outer surface (ribs, clearly apparent in all figs., each have planar outer and side surfaces, Figs. 6, 7).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Viola with the teaching of Wills where the ribs have planar surfaces, in order to provide edges by which the toy is more easily gripped, thereby increasing the enjoyment of the pet.
Conclusion
	Note, although the examiner recites certain excerpts for the prior art, MPEP 2141.02 VI states “PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS”.  
	The prior arts Spivak et al. (US 2018/0271061), Wilson et al. (US 2017/0094943), and Tsengas (US 2015/0237829) teach a pet toy having a neck, two enlarged ends, and a plurality of ribs thereon.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRINH T NGUYEN whose telephone number is (571)272-6906.  The examiner can normally be reached on Monday-Friday 7:00-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Collins can be reached on 571-272-6886.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TRINH T NGUYEN/Primary Examiner, Art Unit 3644